United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60739
                           Summary Calendar


RUAT REM KIMI,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 318 167
                        --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ruat Rem Kimi, a native and citizen of Burma, has petitioned

for review of an order of the Board of Immigration Appeals (BIA)

affirming without opinion the immigration judge’s (IJ) decision

denying her applications for asylum, withholding of removal, and

for relief under the Convention Against Torture (CAT).        The IJ

found that, although Kimi had been subjected to discrimination

and harassment, the incidents she described did not rise to the

level of past persecution based on her race, religion, or social

group.   Generally, we review the decision of the BIA and will

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60739
                                  -2-

consider the underlying decision of the IJ only if it influenced

the BIA’s determination.     Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).    When, as in this case, the BIA adopts the IJ’s

decision without a written opinion, we review the IJ’s decision.

Id.

      Kimi’s described incidents with soldiers and military

intelligence officers amounted to harassment that was no more

egregious than other types of mistreatment that this court has

held not to be persecution.     See Fleurinor v. INS, 585 F.2d 129,

132 (5th Cir. 1978).    “Neither discrimination nor harassment

ordinarily amounts to persecution . . . even if the conduct

amounts to ‘morally reprehensible’ discrimination on the basis of

race or religion.”     Eduard v. Ashcroft, 379 F.3d 182, 188 (5th

Cir. 2004).    The IJ’s finding that Kimi had not been persecuted

was supported by substantial evidence.

      Kimi also avers that the evidence compels a finding that she

has a well-founded fear of future persecution because she

established a pattern and practice of persecution of similarly

situated groups in Burma based on their Christianity, Chin

ethnicity, and their political opinions and she is included in

and identifies with such groups.     “To establish a well-founded

fear of future persecution, an alien must demonstrate a

subjective fear of persecution, and that fear must be objectively

reasonable.”    Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005)

(internal quotation marks and citation omitted).
                           No. 04-60739
                                -3-

     Assuming that Kimi had a subjective fear of persecution, as

her application and testimony indicate, she cannot show that her

fear was objectively reasonable.   An alien may prove the

objectivity of her persecution claim by showing that she would be

singled out for persecution or, alternately, that there is a

“pattern or practice” of persecution of a group of persons in

which she is a member on account of an enumerated ground.     Id. at

307-08; 8 C.F.R. § 208.13(b)(2)(iii)(A) (2005).

     According to Kimi, the Burmese government likely is aware

that Kimi is Christian and Chin.   That knowledge, however, did

not prevent the Burmese government from hiring her as a teacher

and it did not so disturb the government that she suffered past

persecution.   The only characteristic that distinguishes Kimi

from other Chin is her membership in the Chin National Front

(C.N.F.).   Kimi has not shown that the Burmese government was

aware that she was a member of the C.N.F.    Nor has she shown if

or how such information could become available to the government.

See Zhao, 404 F.3d at 309. Substantial evidence supports the IJ’s

decision, and Kimi’s asylum claim fails.

     Because Kimi has not met the requirements necessary to

obtain asylum, she cannot meet the more onerous standards

required to obtain withholding of removal.    See Efe v. Ashcroft,

293 F.3d 899, 906 (5th Cir. 2002).   Kimi’s claim for withholding

of removal also fails.
                           No. 04-60739
                                -4-

     Kimi did not argue in her brief that she was due relief

under the CAT.   As such, the claim is waived.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (holding that

issues must be briefed to be preserved on appeal).

     Kimi’s petition for review is DENIED.